Case 2:19-cv-09295-DMG-SK Document 24 Filed 11/17/20 Page 1 of 1 Page ID #:503



                                                                      JS-6




                  UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF CALIFORNIA


  CLYDE WARREN,                          Case No. 2:19-cv-09295-DMG (SK)
                   Petitioner,           JUDGMENT
             v.
  CHRISTIAN PFEIFFER,
                   Respondent.


       Pursuant to the Order Accepting Report and Recommendation,
       IT IS ADJUDGED that the petition for writ of habeas corpus is
 dismissed and that this action is dismissed with prejudice.




 DATED: November 17, 2020
                                    DOLLY M. GEE
                                    UNITED STATES DISTRICT JUDGE
